Citation Nr: 1214039	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  06-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from March 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for irritable bowel syndrome (IBS).  

In May 2007, the Veteran testified at a videoconference hearing, at the RO, before the undersigned Veterans Law Judge, sitting in Washington, D.C.  In January 2008 and March 2011, this matter was remanded, by the Board, to the RO, via the Appeals Management Center (AMC), in Washington, DC.  The Board finds that there has been substantial compliance with the remand directives in January 2008 and in March 2011.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War. 

2. The competent and credible evidence of record indicates it is as likely as not the Veteran has a functional gastrointestinal disorder, namely IBS, which is presumptively due to his Persian Gulf War service. 


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, a chronic multisymptom illness, characterized as IBS, is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice or assistance is considered moot. 

II. Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) ; see also 75 Fed. Reg. 61995 -97 (2010); see also 76 Fed. Reg. 41696 -98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011.  See 71 Fed. Reg. 75669 (2006).  Effective December 21, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016.  See 76 Fed. Reg. 81834-36 (2011) (Interim Final Rule Supplementary Information noting that the currently available scientific and medical literature suggests that while the prevalence of chronic multisymptom illness may decrease over time following deployment to the Gulf War, the prevalence remained significantly elevated among deployed veterans more than a decade after deployment).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multisymptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

During the pendency of this appeal, effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "irritable bowel syndrome" and replace it with "functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  See 76 Fed. Reg. 41696 -41698 (July 15, 2011).  Note to paragraph (a)(2)(i)(B)(3) indicates that FGIDs are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific FGIDs include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  Id.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317(a)(2)(i)(B)(3) ; see also 76 Fed. Reg. 41696 -98 (July 15, 2011).  This amendment is applicable to claims pending before, filed with, or remanded to VA, on or after August 15, 2011.  Id.  Thus, the Board finds that the amended regulations for functional gastrointestinal disorders apply to the present claim.

III. Factual Background and Analysis

As a preliminary matter, the Board notes that the Veteran's DD Form 214, as well as additional personnel and service treatment records associated with the claims folder, reflect that he served aboard the USS Niagara Falls from at least January 1990 through February 1991.  Documents from the U.S. Naval Historical Center's website reflect that the USS Niagara Falls participated in Operation Desert Storm beginning in January 1990.  The record therefore establishes that the Veteran served in the Southwest Asia Theater during the Persian Gulf War, and his status as a "Persian Gulf veteran" is conceded.  The Board now turns to an analysis of the claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

A review of the record reflects that the Veteran was initially treated for IBS in 2002, and that thereafter he has been seen for complaints of diarrhea and abdominal pain.  Thus, the Board finds that the Veteran has a medically unexplained chronic multisymptom illness, diagnosed as IBS, and that such disability clearly manifested prior to December 31, 2016 as required under 38 C.F.R. § 3.317.  The questions that remain to be resolved are whether irritable bowel syndrome (1) is "chronic," (2) is manifested to a degree of 10 percent or more under the applicable rating criteria, and (3) whether there is affirmative evidence that it was caused by a supervening condition or event. 

Here, the associated contemporaneous VA outpatient treatment records reflect that the Veteran has been reporting symptoms attributable to IBS since 2002.  VA treatment records dated from 2004 through 2009 showed that the Veteran was periodically treated for IBS and diverticular disease.  In August 2004, a gastrointestinal consultation revealed an impression of chronic abdominal pain/discomfort associated with chronic watery mucoid stools, very highly suggestive of IBS with predominant diarrhea component.  Crohn's disease was to be considered, but this seemed unlikely.  Thereafter, VA treatment records showed that the Veteran's active problem list was noted to include IBS.  As the disability has arguably existed for a period of six months or more, the Board concludes the condition is "chronic."  

The Board also finds that there is no affirmative evidence that the Veteran's IBS was caused by a supervening condition or event.  While the VA examiner in December 2010, indicated that the Veteran underwent surgery to close a perforation suffered during a polypectomy and that after this he had intermittent episodes of abdominal pain, nausea, vomiting, and diarrhea, the same examiner noted that in October 2002 (prior to the polypectomy) the Veteran had developed nausea, vomiting, right lower quadrant pain, and diarrhea, and underwent a colonoscopy.  The Board also notes that the VA examiner in December 2010 opined that the Veteran's IBS was characterized as a diagnosable chronic multisymptom illness with a partially explained etiology.  Thereafter, however, another VA examiner, in June 2011, issued an addendum opinion, finding that the etiology of the Veteran's IBS in his case was not known, but that there were "speculative possibilities" which would not be related to service 10 years prior - including prolonged use of multiple antibiotics, after service, for a skin infection, which was a common cause of diarrhea IBS.  The VA examiner in June 2011 also opined that there were no documented gastrointestinal complaints found in service medical records that could be related to the Veteran's current IBS.  This VA examiner noted that the first documented IBS problems were around 2002 - some 10 years after service - and opined that therefore, it was less likely than not that his current IBS was related to service.  The examiner indicated that the Veteran's IBS seemed to have started or become more apparent around 2002, at which time he had a colonoscopy, complicated by perforation, and requiring surgical repair, and that from that point there was more concern and attention regarding the IBS.  The Board notes, however, that in the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).

Turning to whether the Veteran's IBS has manifested to a degree of 10 percent or more under the applicable rating criteria, the rating schedule includes rating criteria for "irritable colon syndrome."  38 C.F.R. § 4.114, Diagnostic Code (DC) 7319.  Under DC 7319, a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Id.  In considering VA treatment records, the VA examination report, and the Veteran's lay statements regarding his objective signs of illness, and resolving any doubt in his favor, the Board finds that his IBS has been, at times, at least moderate in nature and comparable to at least a 10 percent rating under the appropriate rating criteria.  

The Board concludes that there is at least an approximate balance of positive and negative evidence, meeting the evidentiary standard for a grant of service connection, particularly in light of the evidentiary presumption of service connection afforded at 38 C.F.R. § 3.317.  Accordingly, the Board finds that the criteria for service connection for IBS are met and service connection for this disability is warranted on a presumptive basis due to the Veteran's Persian Gulf War service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.317(a)(2)(i)(B)(3); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for IBS is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


